DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
In claim 7, please insert  --of-- between “one” and “a”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1, 4-14 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2012 021 144 A in view of WO 2013/079323 A1.
Figure 8 and the discussion of this figure 8 set forth in paragraph numbers 57 et seq. in the English translation of this JP 2012 021 144 A describe a method and system for converting the carbon monoxide values present in a coal gasification off-gas (please also note paragraph number 1 in the English translation of this JP 2012 021 144 A) by providing what appears to be a serial arrangement of at least two water gas shift reactors (wherein the water gas shift reactors serve to convert the carbon monoxide values into carbon dioxide), wherein a by-pass conduit is provided upstream of the first water gas shift reactor for by-passing at least a portion of the feed stream around the first water gas shift reactor and into the downstream, second water gas shift reactor.  Paragraph number 4 w/in the text of the English translation of this JP 2012 021 144 A seems to suggest that automated and regulated flow control valves have been provided to control the relative quantities of the feed gas passing through these two water gas shift reactors as a function of the temperature of the catalyst present in these WGS reactor units.  
	The difference between the Applicants’ claims and this JP 2012 021 144 A reference is that the Applicants’ independent claims also call for the provision of carbon dioxide capture units (evidently, to collect the product carbon dioxide), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed/made because such provision of carbon dioxide collection means is submitted to be a routine and conventional expedient in this art, and providing and/or doing what is routine and conventional is evidence of prima facie obviousness.
The difference between the Applicants’ claims and this JP 2012 021 144 A reference is that the Applicants’ independent claims call for the use of a “plug flow” reactor.
Pages 12 and 14 in the text of WO 2013/079323 A1 set forth that water gas shift reactors may be of the “plug flow” type.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed/made to have identified at least one of the WGS reactors set forth in JP 2012 021 144 A as being of the “plug flow” type, in the manner called for in at least the Applicants’ independent claims, because the disclosures set forth on pgs. 12 and 14 w/in the text of this WO 2013/079323 A1 fairly suggests this.

Allowable Subject Matter
The Applicants’ dependent claims 2, 3, 15 and 16 have been allowed over the teachings provided in these JP 2012 021 144 A and WO 2013/079323 A1 references because the limitations set forth in these dependent claims 2, 3, 15 and 16 are not taught or suggested in either of these JP 2012 021 144 A1 or WO 2013 079 323 A1 references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736